ORDER
PER CURIAM:
Following a jury trial in Lafayette County Circuit Court, Anthony Davies was convicted of (1) possession of a controlled substance pursuant to section 195.202, and (2) maintaining a public nuisance, pursuant to section 195.130. The trial court found that Davies was a prior and persistent drug and felony offender and sentenced him to fifteen years in prison on the possession count and twelve years in prison on the public nuisance count, to run concurrently. On appeal, Davies contests the sufficiency of the evidence to support his convictions as well as the length of his *613sentence on each Count. We affirm. Rule 30.25(b).